Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:

    PNG
    media_image1.png
    776
    638
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    477
    623
    media_image2.png
    Greyscale

None of the prior art references disclose the now claimed photosensitive adhesive composition comprising the specified tertiary amine polymer recited in claim 1.  The prior art to SCHMIDHAUSER et al lack the claimed tertiary amine polymer of formula (1) wherein their copolymer contains an imidized SMA-methacrylic acid salt.  No salt is claimed in formula (1) at the amino group, thus SCHMIDHAUSER et al is withdrawn.
Accordingly, claims 1, 2, 4-14 and 16-18 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

OGISO et al (6,106,999) disclose a curable resin compositions comprising a copolymer containing a dimethylaminoethyl methacrylate and a photopolymerizable monomer which list vinyl ether in column 57, line 66 – column 58, line 36 among a large laundry list of compounds.   Trimethylolpropane triacrylate is disclosed in working Example 100 with the above copolymer. There is no directed teaching to use a vinyl ether, and is thus non-obvious to the skilled artisan to select a vinyl ether monomer as the polymerizable monomers in a working composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
March 5, 2021